DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recites “the position; the posture”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are also objected to because they are dependent on claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiroteru (JP2005246392).  An English machine translation of Shiroteru (JP2005246392) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Shiroteru teaches a laser machining (Pg 5, Par 1, laser machining apparatus) system comprising: a laser irradiation device (Fig 1, laser oscillator 1, Pg 5, Par 2) that irradiates a workpiece (Fig 1, workpiece 10, Pg 5, Par 1) with a laser beam; a workpiece moving device (Fig 1, XY stage 5, Pg 5, Par 3) that moves the workpiece (10); a laser irradiation controller (host controller 20, galvano controller 21, Pg 5, Pars 5-6) that controls the laser irradiation device to control an irradiation position of the laser beam; and a workpiece move controller (stage controller 22, position detector 23, Pg 5, Pars 5-6, Pg 6, Pars 1-2) that controls the workpiece moving device to control at least one of the position and the posture of the workpiece, the workpiece move controller transmits information about at least one of the position he position detector 23 detects the current position of the XY stage 5 and transmits the detected stage current position to the galvano controller 21) to the laser irradiation controller, and the laser irradiation controller compensates for the irradiation position of the laser beam based on the information received from the workpiece move controller (Pg 6, Par 1, The galvano controller 21 determines a command position for controlling the galvano scanner based on the stage target position, the incident target position, and the current stage position. The determined command position is transmitted to the galvano driver 6. The galvano driver 6 drives the galvano scanner 3 based on the received command position).
With respect to the limitations of claim 2, Shiroteru teaches the laser irradiation device is a scanner that scans the laser beam along a predetermined irradiation path and at a predetermined irradiation speed (Pg 5, Par 3, galvano scanner 3), the workpiece moving device is a robot  that moves the workpiece along a predetermined move path and at a predetermined move speed (XY stage 5 is a robot given the broadest reasonable interpretation of the word robot, Pg 5, Par 5), the laser irradiation controller is a scanner controller (host controller 20, galvano controller 21) that controls the irradiation path and the irradiation speed of the scanner, the workpiece move controller is a robot controller (stage controller 22, position detector 23) that controls the move path and the move speed of the robot, the robot controller transmits information about the position and the posture of the workpiece based on the move path and the move speed of the robot to the scanner controller (Pg 6, Par 1, the position detector 23 detects the current position of the XY stage 5 and transmits the detected stage current position to the galvano controller 21), and the scanner controller compensates for the irradiation path and the irradiation speed of the scanner based on the information received from the robot controller (Pg 6, Par 1, The galvano controller 21 determines a command position for controlling the galvano scanner based on the stage target position, the incident target position, and the current stage position. The determined command position is transmitted to the galvano driver 6. The galvano driver 6 drives the galvano scanner 3 based on the received command position).
With respect to the limitations of claims 3 and 4, Shiroteru teaches the laser irradiation controller controls the irradiation position (host controller 20, galvano controller 21) of the laser beam independently of control of at least one of the position and the posture of the workpiece by the workpiece move controller (stage controller 22, position detector 23); the scanner controller controls the irradiation path and the irradiation speed of the scanner (host controller 20, galvano controller 21) independently of control of the move path and the move speed of the robot by the robot controller (stage controller 22, position detector 23).  The separate and independent controllers for the scanner and robot allows for independent control of the scanner and the robot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

To the degree that is can be argued that Shiroteru fails to disclose the limitations of claim 2 directed to “the workpiece moving device is a robot that moves the workpiece along a predetermined move path and at a predetermined move speed” the following rejection is set forth below.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Shiroteru (JP2005246392) as applied to claim 1, further in view of Kramer (US 2018/0056443).
With respect to the limitations of claim 2, Shiroteru discloses the claimed invention except for the workpiece moving device is a robot that moves the workpiece along a predetermined move path and at a predetermined move speed.  However, Kramer discloses the workpiece moving device is a robot that moves the workpiece along a predetermined move path and at a predetermined move speed (0085, robot arm) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the workpiece XY stage of Shiroteru with the known alternative robot configuration or Kramer for moving the workpiece relative to the laser scanner (0085).
With respect to the limitations of claim 4, Shiroteru in view of Kramer discloses the scanner controller (Shiroteru, host controller 20, galvano controller 21) controls the irradiation path and the irradiation speed of the scanner independently of control of the move path and the move speed of the robot by the robot (Kramer, 0085) controller (Shiroteru, stage controller 22, position detector 23).  The separate and independent controllers for the scanner and robot allows for independent control of the scanner and the robot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2021